DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 13-16 and 18 are objected to because of the following informalities:  
Claims 13-16 and 18 are directed to a different statutory category than that of the claim on which they depend. Examiner respectfully suggests the Applicant to consider amending claims 13-16 to depend on claim 12 and claim 18 to depend on claim 17.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. (US PGPUB US 2020/0012728 A1).

Regarding claim 1, Jan teaches a method of resolving tickets in a multi-tenant environment, said method comprising: 
receiving a ticket for a first tenant from a ticketing system (¶ [0023]: when one of the IT devices 102 encounters an error or issue, a ticket is generated; ¶ [0034]: receives ticket data); 
determining a gross job representing a class of jobs suitable for resolution of said ticket (¶ [0019]: automatic resolution of IT tickets. Identifying the categories of tickets, and the prevalence of each category, allows the IT organization to develop automated processes for the categories of tickets (gross job representing a class of jobs/processes) for which automation would be most beneficial. For example, the up-front expense of developing an automatic resolution for a particular category of ticket might be cost-effective only if a sufficient number of that type of ticket are seen in the system); 
identifying a first set of values for a set of system parameters characterizing computing resources serving said first tenant (¶ [0024]: a ticket 112 describing the disk space error. The template 104 could be configured to include numerous fields relating to the error in the ticket 112, like the IP or MAC address of the IT device 102, the ID or name of the disk that triggered the error, the type of disk triggering the error, the manufacturer of the disk triggering the error, the amount of remaining disk space, a timestamp, etc. Similarly, high CPU utilization at an IT device 102 could trigger an error or exception; wherein disk information (name, type, manufacturer, remaining availability, etc.), IP address (network resource), and CPU utilization correspond to “system parameters characterizing computing resources serving said first tenant”); 
selecting a first target job based on the combination of said gross job and said first set of values for said set of system parameters (¶ [0020]: improve routing of in-process tickets. IT tickets can be classified based on clusters, and can be routed to the appropriate destination for resolution. That destination could be an automatic process designed to resolve that type of ticket; ¶ [0029]; ¶ [0041]: At block 410, the trained machine learning model (e.g., the trained model 134 illustrated in FIG. 1) is used to classify additional ticket data. For example, the classification module 330 illustrated in FIG. 3 can be used to take additional ticket data and classify it using the trained model 134. In an embodiment, each input IT ticket can be classified based on an automata suitable to automatically resolve the ticket); and 
executing said first target job to cause resolution of said ticket for said first tenant (Fig. 4, Step 412, Resolve tickets based on classification; ¶ [0029]: Block 220 illustrates automatically resolving the classified tickets; ¶ [0042]: after a ticket is classified, it can be provided to the relevant automata, which can automatically resolve the ticket; Claim 5, “automatically resolving the additional IT ticket using the identified procedure”).

	While Jan teaches wherein a received ticket includes information regarding system parameters and tickets are classified to find an automated procedure for resolving it, Jan does not expressly teach a first target job.

	However, Jan does teach:
¶ [0019]: “automatic resolution of IT tickets. Identifying the categories of tickets, and the prevalence of each category, allows the IT organization to develop automated processes for the categories of tickets for which automation would be most beneficial. 
¶ [0020]: “improve routing of in-process tickets. IT tickets can be classified based on clusters, and can be routed to the appropriate destination for resolution. That destination could be an automatic process designed to resolve that type of ticket”
¶ [0041]: “At block 410, the trained machine learning model (e.g., the trained model 134 illustrated in FIG. 1) is used to classify additional ticket data. For example, the classification module 330 illustrated in FIG. 3 can be used to take additional ticket data and classify it using the trained model 134. In an embodiment, each input IT ticket can be classified based on an automata suitable to automatically resolve the ticket”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the teachings of Jan to encompass the claimed limitations. For example, Jan’s “automated processes” based on ticket type reasonably encompasses a gross job and wherein the destination resolution “automatic process” correspond to the target job. As such, Jan reasonably teaches the claimed invention.

Regarding claim 4, Jan teaches wherein said receiving, said determining, said identifying, said selecting and said executing are all performed automatically without manual intervention, in response to adding of said ticket into said ticketing system (¶ [0003]: Many of the tickets are generated automatically by IT monitoring systems. For example, an IT department can establish templates for various types of issues, and use those templates to 

Regarding claim 5, Jan teaches wherein said receiving receives a second ticket for a second tenant (¶ [0023]: when one of the IT devices 102 encounters an error or issue, a ticket is generated; ¶ [0034]: receives ticket data), 
wherein said determining determines said gross job for said second ticket (¶ [0019]: automatic resolution of IT tickets. Identifying the categories of tickets, and the prevalence of each category, allows the IT organization to develop automated processes for the categories of tickets (gross job representing a class of jobs/processes) for which automation would be most beneficial. For example, the up-front expense of developing an automatic resolution for a particular category of ticket might be cost-effective only if a sufficient number of that type of ticket are seen in the system), 
wherein said identifying identifies a second set of values for said set of system parameters characterizing computing resources serving said second tenant (¶ [0024]: a ticket 112 describing the disk space error. The template 104 could be configured to include numerous fields relating to the error in the ticket 112, like the IP or MAC address of the IT device 102, the ID or name of the disk that triggered the error, the type of disk triggering the error, the manufacturer of the disk triggering the error, the amount of remaining disk space, a timestamp, etc. Similarly, high CPU utilization at an IT device 102 could trigger an error or wherein disk information (name, type, manufacturer, remaining availability, etc.), IP address (network resource), and CPU utilization correspond to “system parameters characterizing computing resources serving said first tenant”), 
wherein said selecting selects a second target job based on the combination of said gross job and said second set of values for said set of system parameters (¶ [0020]: improve routing of in-process tickets. IT tickets can be classified based on clusters, and can be routed to the appropriate destination for resolution. That destination could be an automatic process designed to resolve that type of ticket; ¶ [0029]; ¶ [0041]: At block 410, the trained machine learning model (e.g., the trained model 134 illustrated in FIG. 1) is used to classify additional ticket data. For example, the classification module 330 illustrated in FIG. 3 can be used to take additional ticket data and classify it using the trained model 134. In an embodiment, each input IT ticket can be classified based on an automata suitable to automatically resolve the ticket), said second target job being different from said first target job (¶ [0002]: an IT department can establish templates for various types of issues, and use those templates to automatically generate tickets relating to the issues; ¶ [0019]: Identifying the categories of tickets, and the prevalence of each category, allows the IT organization to develop automated processes for the categories of tickets for which automation would be most beneficial; [0020] As another example, dynamic clustering of IT tickets can improve routing of in-process tickets. IT tickets can be classified based on clusters, and can be routed to the appropriate destination for resolution. That destination could be an automatic process designed to resolve that type of ticket), 
wherein said executing executes said second target job to cause resolution of said second ticket for said second tenant (Fig. 4, Step 412, Resolve tickets based on classification; ¶ [0029]: Block 220 illustrates automatically resolving the classified tickets; ¶ [0042]: after a ticket 

Regarding claim 6, Jan teaches further comprising: 
receiving tickets for corresponding tenants, said tickets including description of respective issues (¶ [0024]: a ticket 112 describing the disk space error. The template 104 could be configured to include numerous fields relating to the error in the ticket 112, like the IP or MAC address of the IT device 102, the ID or name of the disk that triggered the error, the type of disk triggering the error, the manufacturer of the disk triggering the error, the amount of remaining disk space, a timestamp, etc. Similarly, high CPU utilization at an IT device 102 could trigger an error or exception; ¶ [0029]: For example, classified tickets 214 that relate to high CPU utilization could be resolved automatically by, for example, automata that improve CPU utilization or bring additional CPU resources online. Many different classifications of tickets can potentially be resolved automatically, including: (1) high CPU utilization, (2) host or node down, (3) high disk utilization, (4) failed backups, (5) high swap or page space usage, (6) service down, (7) process handler problems, (8) agent offline or busy, (9) database connection errors, etc.); 
extracting keywords from said description of said tickets (¶ [0044]: FIG. 5 is a flow chart illustrating clustering of unstructured IT tickets, according to an embodiment. In an embodiment, this corresponds to block 404 illustrated in FIG. 4. At block 502, a clustering module (e.g., the clustering module 322 illustrated in FIG. 3) extracts unstructured data from a ticket. In an embodiment, the ticket includes an abstract and a description, and data is extracted from both portions. Alternatively, the ticket could include more, or fewer, portions. At block 406, a clustering module (e.g., the clustering module 322 illustrated in FIG. 3) tokenizes the data. 
creating a machine learning model designed to predict gross jobs based on historical information of occurrence of keywords, wherein said determining comprises providing said ticket as input to said machine learning model to receive said gross job as output (¶ [0004]: The operation further includes analyzing a frequency at which terms appear in the plurality of tokens to generate a vocabulary of terms. The operation further includes generating a vocabulary indices matrix, relating to the set of unstructured documents, based on the generated vocabulary of terms. The operation further includes matching a plurality of rows in the vocabulary indices matrix to generate a plurality of clusters for the set of unstructured documents; ¶ [0037] Alternatively, the annotation module 324 can automatically annotate the clusters output after block 404. For example, the clusters could be annotated using keyword matching or other natural language processing techniques. Further, a machine learning model could be used to annotate the clusters. For example, a machine learning model could be trained using common IT templates and clusters, along with available automata, and used to generate the annotations; ¶ [0048] FIG. 6 is a block diagram illustrating generating a vocabulary for clustering of unstructured IT tickets, according to an embodiment. At block 602, a clustering module (e.g., the clustering module 322 illustrated in FIG. 3) determines the token frequency. As discussed above with regard to FIGS. 4 and 5, the clustering module 322 tokenizes and classes the IT ticket data. At block 602, the clustering module 322 calculates a frequency for each classed token. At block 604 frequently occurring tokens are retained and at block 606 infrequently occurring tokens are removed. Both blocks 602 and 604 can be performed, for example, by the clustering module 322.).

Regarding claim 7, Jan teaches wherein the machine learning model is a decision tree (¶ [0039]: Any suitable machine learning technique can be used. In embodiments, classification techniques can be used to classify the IT tickets into various classes. As one example, logistic regression techniques could be used. Alternatively, regression techniques (or other suitable techniques, including neural networks, deep learning, decision trees, etc.) could be used.).

Regarding claim 9, Jan teaches further comprising maintaining for each gross job, a rules data that maps the respective combinations of values of said set of system parameters to a corresponding one of a plurality of target jobs, wherein said selecting selects said first target job based on said rules data for said gross job and said first set of values for said set of system parameters (¶ [0020]: improve routing of in-process tickets. IT tickets can be classified based on clusters, and can be routed to the appropriate destination for resolution. That destination could be an automatic process designed to resolve that type of ticket; ¶ [0029]; ¶ [0041]: At block 410, the trained machine learning model (e.g., the trained model 134 illustrated in FIG. 1) is used to classify additional ticket data. For example, the classification module 330 illustrated in FIG. 3 can be used to take additional ticket data and classify it using the trained model 134. In an embodiment, each input IT ticket can be classified based on an automata suitable to automatically resolve the ticket).

Regarding claim 10, Jan teaches further comprising maintaining an availability list specifying target jobs available for execution in said first cloud, said selecting further comprising determining, based on said availability list, a first available job corresponding to said first target job as said first target job (¶ [0042] At block 412, the classified tickets are automatically resolved using automata. In an embodiment, the additional tickets are classified at block 410 into classes based on available automata for automatic resolution of the tickets. After a ticket is classified, it can be provided to the relevant automata, which can automatically resolve the ticket. For example, as discussed above, an example IT ticket might relate to high CPU usage. At block 410, this example IT ticket could be classified into a classification related to resolution of high CPU usage. The example IT ticket could then be provided to an automata configured to resolve high CPU usage, and the automata could automatically resolve the ticket (e.g., by providing additional CPU resources or clearing out unnecessary CPU resources); ¶ [0043] Further, in addition (or instead) of automatically resolving tickets based on classification, the classifications output after block 410 could be used to improve the footprint for automated resolution of IT tickets. For example, it may become apparent after classifying IT tickets that a number of tickets relate to a particular class of IT problem. If no automata has been configured to automatically resolve this IT problem, a new automata could be created and used to resolve the problem. In this example, a new script or automated procedure could be created and used to resolve the identified problem. This allows for a significant improvement in the efficiency and effectiveness of automatic resolution of IT tickets. And, as discussed above, where automatic resolution is not available; reasonably teaches availability of automated ticket resolution processes).

Regarding claim 12 it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13 it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14 it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15 it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16 it is a media/product type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. The additional limitations a random access memory (RAM) to store instructions and one or more processors to retrieve and execute said instructions, wherein execution of said instructions causes said digital processing system to perform the actions of are taught by Jan in at least ¶ [0088] “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”.

Regarding claim 18, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a system type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jan as applied to claims 1 and 6, in further view of Walthers et al. (US PGPUB US 2019/0325323 A1)

Regarding claim 2, Jan teaches wherein said multi-tenant environment is a cloud infrastructure, wherein said computing resources serving said first tenant comprises software applications hosted as a first cloud on said cloud infrastructure (¶ [0067]: Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail).) but Jan does not expressly teach wherein said set of system parameters indicates the presence or absence of a corresponding software application in said first cloud, wherein said executing of said first target job affects operation of at least one software application in said first cloud.

wherein said set of system parameters indicates the presence or absence of a corresponding software application in said first cloud, wherein said executing of said first target job affects operation of at least one software application in said first cloud (¶ [0002]: Customer (or technical) support may be provided to a user (e.g., customer, employee, or agent) of an enterprise when the user is experiencing an issue. An enterprise having a relatively large number of users may employ a number of customer support representatives or technicians particularly knowledgeable about various aspects including services, processes, functions, or applications (hardware or software systems) of the enterprise; ¶ [0035] In another embodiment, one or more of the data centers 212 are configured using a multi-instance cloud architecture to provide every customer its own unique client instance. For example, a multi-instance cloud architecture could provide each client instance with its own dedicated application server and dedicated database server (presence of software application in the cloud); ¶ [0044] Incidents (and corresponding reports) may be created to address an issue a user of client instance 410 is experiencing. The incident may be created to solve the issue, find information, find an answer to a question, solve a problem, and the like. For example, incidents may include incident tickets or trouble tickets, help desk tickets, email requests, service requests, incident reports, problem tickets or reports, change tickets or reports, release tickets or reports, asset tickets or reports, search queries on a self-help portal, search queries to a chat bot, mobile walk-up IT service request, and the like.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walthers with the teachings of Jan to 

Regarding claim 8, Jan teaches wherein the computing resources serving said corresponding tenants, whereby, in resolving said ticket, said first tenant is facilitated to benefit from experience of other tenants captured by said machine learning model (¶ [0019]: As another example, clustering previously issued IT tickets can allow an organization to improve automatic resolution of IT tickets. Identifying the categories of tickets, and the prevalence of each category, allows the IT organization to develop automated processes for the categories of tickets for which automation would be most beneficial. For example, the up-front expense of developing an automatic resolution for a particular category of ticket might be cost-effective only if a sufficient number of that type of ticket are seen in the system. Clustering the similar tickets can allow an IT organization to determine the types of tickets in the system, and how frequently each type of ticket occurs; ¶ [0022-24]; [0031] The memory 310 generally includes program code for performing various functions related to classifying IT tickets, using machine learning. The program code is generally described as various functional "applications," "components," or "modules" within the memory 310; ¶ [0067]).

	Jan does not expressly teach said corresponding tenants comprises different instances of the same enterprise application.

However, Walthers teaches said corresponding tenants comprises different instances of the same enterprise application (¶ [0034]: In a multitenancy environment, multiple .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walthers with the teachings of Jan to collect data of different instances of the same application to help in the automation of ticket resolution of similar tickets. The modification would have been motivated by the desire of ensuring the automated processes for ticket resolution have a data set with more occurrences to fine-tune the resolution of the incident tickets.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jan as applied to claim 1, in further view of Venkataraman et al. (US PGPUB US 2017/0262621 A1)

Regarding claim 3, Jan teaches wherein said multi-tenant environment is a Software-as-a- Service (SaaS) infrastructure (¶ [0067]: Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail).) but Jan does not expressly teach wherein said computing resources serving said first tenant comprises components of a software, wherein said set of system parameters indicates the presence or absence of a corresponding component, wherein said executing of said first target job affects operation of at least one component of said software.

	However, Venkataraman teaches wherein said computing resources serving said first tenant comprises components of a software, wherein said set of system parameters indicates the presence or absence of a corresponding component ([0025] In order to dynamically manage access to one or more devices 104 for the resolution of the incident ticket, the identifying module 120 may identify an incident ticket type by analyzing data associated with the incident ticket. The data associated with the incident ticket may comprise, but is not limited to, incident ticket description, one or more devices 104 affected by the incident ticket, an application software affected by the incident ticket (indicates presence), and a system software affected by the Incident ticket. The application software and the system software may be executed or run on the one or more devices 104.), wherein said executing of said first target job affects operation of at least one component of said software (¶ [0002] In certain scenarios, resolution of incident tickets includes performing actions on devices or systems. For example, the actions may include modifying proxy settings, installing software, updating software, or the like. In order to perform the actions, an agent requires remote access to the devices for a specific time duration.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Venkataraman with the teachings of 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jan as applied to claim 9, in further view of Benedetti et al. (US PGPUB US 2006/0080666 A1)

Regarding claim 11, Jan do not expressly teach wherein said executing of said first target job requires values for a first set of target job arguments, said method further comprising: 
determining a set of gross job arguments associated with said gross job; 
obtaining a third set of values for said set of gross job arguments specific to the computing resources serving said first tenant; 
extrapolating a fourth set of values for said first set of target job arguments from said third set of values for said set of gross job arguments.

However, Benedetti teaches wherein said executing of said first target job requires values for a first set of target job arguments, said method further comprising: 
determining a set of gross job arguments associated with said gross job, obtaining a third set of values for said set of gross job arguments specific to the computing resources serving said first tenant, and extrapolating a fourth set of values for said first set of target job arguments from said third set of values for said set of gross job arguments (¶ [0038] The descriptor of the job starts with an execution specification section, which provides information about the execution of the job; for example, the execution specification section .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benedetti with the teachings of Jan to further describe the jobs used for resolving ticket operations. The modification would have been motivated by the desire of combining prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195